DETAILED ACTION
1)
           Acknowledgement is made of Amendment received on 11/8/2022.              Claims 1, 6-16, 20-23, are amended, claims 2-5, 17-19, are cancelled. 

Information Disclosure Statement
2)       The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
          The prior art references recited in the Specification, as for example in paragraphs [009]-[021], are to be listed on form PTO-1449 and copies of any recited foreign prior art references are to be provided for review.
                                                                    
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
                                                                                                                                          3)       Claims 1, 6-16, 20-23, are rejected under 35 U.S.C. 112(b), second paragraph, 
as being indefinite for failing to particularly point out and distinctly claim the subject
 
matter which the inventor or a joint inventor, or the applicant regards as the invention.

The Claims lack syntax.  The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document. 
Claim 1 as amended recites “A system for continuous treatment of cellulose pulps, wherein the system is based on a chemical method for partially or totally replacing talc in manufacture of cellulose or paper, wherein said chemical method includes using adsorbents applied alone or associated with dispersants, fixatives and enzymes.”   Claim 1 is unclear if the invention system is an apparatus or a process.   The claim does not disclose structural apparatus components nor disclose method/process steps.  Claims 1, 6-16, 20-23, are unclear if the invention claims are apparatus claims or process claims.
Claim 6 recites the limitation "cellulose manufacturing process" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the adsorbent dosage" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the filter section" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the press section" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the drying machine" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 phrase “a fixative after the press section, or after storage, in addition to an enzyme before the drying machine” is unclear.  
Claim 7 recites the limitation "paper manufacturing process" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the adsorbent dosage" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 phrase “in the stage of the refiners with the fixative optionally dosed within a mixing and machine tanks or in a level box, the enzyme dosed between the pulper and the purifiers, in addition to dosage of the dispersing agent on a storage tank.” is unclear and includes numerous insufficient antecedent basis for the limitation in the claim.
Claim 8 recites the limitation "the ethoxylated fatty alcohols type” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the polyamide” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the lipase” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 phrase “the evolution of temperatures” is unclear. 
Claim 16 phrase “may be joined by screws” is unclear and renders the claim indefinite.
Claims 21, 22: the phrase “more specifically” is unclear. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     4)       Claims 1, 6-16, 20-23, are rejected under 35 U.S.C. 103 as being unpatentable over  Zhang et al. (US 2009/0229775).  
           To the best of understanding of the present invention it would have been obvious to one skilled in the art at the time the invention was filed that Zhang discloses the present invention.   The invented slurries systems are effective at controlling the deposition of organic contaminants in pulp and papermaking systems.  The slurries of Zhang can be added to the pulp at any stage of the papermaking system.  Also, the slurry may be added to the papermaking system along with other papermaking additives including other pitch control agents, such as, cationic polymers and proteins; fillers, such as titanium dioxide; starch; sizing aids, such as alkenylsuccinic anhydrides and ketene dimers; retention and drainage aids.  The talc slurry systems of Zhang can be utilized to prevent deposition on all surfaces from the beginning of the pulp mill to the reel of the paper machine under a variety of operation conditions, such as, consistency, pH, temperature, conductivity of the fiber slurry ([0047], claims 1-18). 



Response to Amendment
5)       Applicants’ arguments filed 11/8/2022 have been fully considered but they are not persuasive.
          Applicants allege that the cited prior art, Zhang, does not “prompt the possibility to reduce drastically or even eliminate the use of talc”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the possibility to reduce drastically or even eliminate the use of talc) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
           Applicants allege that “the claimed invention contemplates a different mixture of clay materials, exploring properties of hydrotalcite of the silicates, which has inverted charges both in lamelar metal structure and interlamellar anions, rendering unique interfacial effects on hydrophobic pitch and stickies deposits”. 
           In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the unique interfacial effects on hydrophobic pitch and stickies deposits) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
6)       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                           7)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748